341 S.W.3d 219 (2011)
Denise CLINTON, Appellant,
v.
AMERICAN ARMORED TRANPORT, INC., and Division of Employment Security, Respondents.
No. ED 95555.
Missouri Court of Appeals, Eastern District, Division One.
May 17, 2011.
John J. Ammann, St. Louis, MO, for appellant.
Jeannie Desir Mitchell, Jefferson City, MO, for respondents.
Before: ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and GARY DIAL, Sp.J.

ORDER
PER CURIAM.
Denise Clinton (Claimant) appeals the Order of the Labor and Industrial Relations Commission denying her unemployment benefits. A Division deputy with the Missouri Division of Employment Security *220 initially determined that Claimant was eligible, finding that she was not terminated for misconduct. Employer appealed to the Appeals Tribunal, which reversed the decision of the deputy. Claimant then appealed to the Labor and Industrial Relations Commission which affirmed the decision of the Tribunal.
On appeal. Claimant argues that her employer failed to meet its burden of establishing that she was discharged for misconduct connected with her work.
We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.